682 S.E.2d 206 (2009)
AZALEA GARDEN BOARD & CARE, INC.
v.
Meredith Dodson VANHOY, Personal Representative of the Estate of Ricky C. Dodson, Deceased; Larry S. Gibson, Nina G. Gibson, Daniel W. Turtle; Timothy D. Smith; and Harvey Allen, Jr.
No. 209P09.
Supreme Court of North Carolina.
August 27, 2009.
Joe E. Biesecker, Lexington, for Azalea Garden.
Jeffrey D. Patton, Winston-Salem, for Daniel Tuttle.
James C. Adams, Greensboro, for Harvey Allen, Jr.
Frederick K. Sharpless, Greensboro, for Meredith D. Vanhoy.
Prior report: ___ N.C.App. ___, 675 S.E.2d 122.

ORDER
Upon consideration of the petition filed on the 20th of May 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."